Exhibit 10.7

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG

2012 OMNIBUS INCENTIVE COMPENSATION PLAN

PERFORMANCE-BASED COMPENSATION AWARD AGREEMENT

This Performance-Based Compensation Award Agreement (this “Agreement”) sets
forth the terms and conditions of a target award (this “Award”) consisting of a
performance compensation award that settles in Shares and/or cash (each a “PCA”)
granted to you under the Allied World Assurance Company Holdings, AG 2012
Omnibus Incentive Compensation Plan (the “Plan”). Allied World Assurance Company
Holdings, AG (the “Company” or “Allied World”), and you agree as follows:

1. The Plan. This Award is made pursuant to the Plan, the terms and conditions
of which are incorporated in this Agreement. Capitalized terms used in this
Agreement (including the attached Glossary of Terms) that are not defined in
this Agreement or in the attached Glossary of Terms shall have the meanings set
forth in the Plan. In the event of a conflict or inconsistency between the terms
and provisions of the Plan and the provisions of this Agreement (including the
attached Glossary of Terms), the Plan shall govern and control.

2. Award. The target number of PCAs subject to this Award (i.e., the aggregate
Target Cash-Settled PCAs and Target Share-Settled PCAs) is set forth at the end
of this Agreement (this target number assumes 100% achievement of the
Performance Goals). Each Award constitutes an unfunded and unsecured promise by
Allied World to deliver (or cause to be delivered) to you a certain number of
Shares and/or cash on the settlement date, subject to the terms of this
Agreement. Until such delivery of Shares, except as otherwise provided in
Section 3, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of Allied World. THIS AWARD IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 14.

3. Vesting and Delivery.

(a) Determination of Performance Percentage. As soon as reasonably practicable
following the end of the Performance Period, the Committee shall determine
(i) whether the Performance Goals have been achieved, (ii) the Performance
Period Percentage applicable to such Performance Period and (iii) the resulting
number of Share-Settled PCAs and Cash-Settled PCAs, as the case may be (the date
of such determination, the “Determination Date”). The determination of the
Committee of the Performance Period Percentage shall be final, binding and
conclusive for all purposes under this Agreement and the Plan. Except as
otherwise determined by the Committee in its sole discretion, which shall be
subject to Section 6(g) of the Plan, or as provided in Sections 3(c), 3(d) and
3(e), the delivery of Shares and/or cash with respect to this Award is
contingent on the attainment of the Performance Goals such that the Performance
Period Percentage is greater than zero. Furthermore, pursuant to Section 4 and
except as otherwise determined by the Committee in its sole discretion or
provided in Section 3(c) or 3(d), in order to be entitled to payment with
respect to this Award, you must be employed by the Company or one of its
Subsidiaries on the Determination Date.



--------------------------------------------------------------------------------

(b) Delivery. Except as provided in this Section 3 and in Sections 4 and 8, on
the Delivery Date, the Company shall:

(i) issue or transfer to you, or cause to be issued or transferred to you, the
number of Shares underlying the Share-Settled PCAs that vested (if any) on the
Determination Date, and shall either (A) deliver, or cause to be delivered, to
you a certificate or certificates therefor, registered in your name; or
(B) cause such Shares to be credited to your account at a third-party stock plan
administrator as may be arranged for by the Company or the Committee from time
to time for purposes of the administration of outstanding Awards under the Plan.
You shall be deemed the beneficial owner of the Shares at the close of business
on the Determination Date and shall be entitled to any dividend or distribution
that has not already been made with respect to such Shares if the record date
for such dividend or distribution is after the close of business on the
Determination Date; and

(ii) transfer to you, or cause to be transferred to you, an amount of cash equal
to the aggregate Fair Market Value of the Shares underlying the Cash-Settled
PCAs that vested (if any) on the Determination Date, determined as of the
Determination Date.

(c) Death or Termination Due to Disability. Notwithstanding any other provision
of this Agreement, but subject to Section 4(d), if you die or are terminated due
to Disability prior to the Determination Date, and provided your rights in
respect of this Award have not previously terminated, then in lieu of delivery
on the Delivery Date, you or your estate or beneficiaries, as applicable, shall
be entitled to (i) 25% of this Award, if such death or termination occurs during
the first (1st) fiscal year of the Performance Period; (ii) 50% of this Award,
if such death or termination occurs during the second (2nd) fiscal year of the
Performance Period; or (iii) 75% of this Award, if such death or termination
occurs during the third (3rd) fiscal year of the Performance Period, in each
case, assuming a Performance Period Percentage of 100%. The Shares and/or cash
corresponding to the portion of this Award set forth in the preceding sentence
shall be delivered to you or your estate or beneficiaries, as applicable, as
soon as reasonably practicable after the date of your death or termination due
to Disability, as applicable, and after such documentation, as may be requested
by the Company or third-party stock plan administrator, is provided to the
Company or such third-party stock plan administrator, as applicable, but in no
event later than March 15 of the calendar year immediately following the year in
which such death or termination occurred. Such issuance or transfer or delivery
of cash shall be on the terms set forth in Section 3(b) applicable to Shares
and/or cash deliverable on the regularly scheduled Delivery Date. Shares and/or
cash delivered pursuant to this Section 3(c) as a result of your termination due
to Disability shall remain subject to repayment under Section 4(d) until the
regularly scheduled Delivery Date for such Shares and/or cash. Except as
otherwise provided in this Section 3(c), all other conditions of this Agreement
shall continue to apply.

 

-2-



--------------------------------------------------------------------------------

(d) Termination without Cause or for Good Reason under Employment Agreement.
Notwithstanding any other provision of this Agreement or the Plan, in the event
that you are party to an employment agreement with the Company that provides
that the vesting of any portion of this Award accelerates upon a termination
without cause or for good reason (as such terms are defined in such employment
agreement), then the provisions of such employment agreement shall govern,
including the definitions of “cause” and “good reason”. In the event of such
accelerated vesting, in lieu of delivery on the Delivery Date, the Award payable
under this Section 3(d) shall be settled in Shares and/or cash as soon as
reasonably practicable following such termination without cause or for good
reason, but in no event later than March 15 of the calendar year following such
termination.

(e) Change of Control. Notwithstanding any other provision of this Agreement or
the Plan, in the event of a Change of Control, the change of control provisions
of any employment agreement between you and the Company shall govern, including
the definition of “change of control” as provided in such agreement, and payment
of this Award shall be made at the same percentage at which the Company is
expensing this Award for financial reporting purposes immediately prior to such
change of control; provided, however, that, notwithstanding the foregoing, in
the event of a Change of Control that satisfies the definition as provided in
the Plan but does not satisfy the definition of “change of control” as provided
in such employment agreement, the terms and conditions of Section 8 of the Plan
shall govern. In the event the vesting of this Award accelerates pursuant to
such employment agreement or if the vesting of this Award accelerates pursuant
to Section 8 of the Plan upon a Qualifying Termination within two years
following a Change of Control, in lieu of delivery on the Delivery Date, the
Award payable under this Section 3(e) shall be settled in Shares and/or cash as
soon as reasonably practicable following the date on which this Award vests, but
in no event later than March 15 of the calendar year following the calendar year
in which this Award vested.

4. Termination of this Award and Non-Delivery of Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Section 3, your rights in respect of your outstanding Award shall immediately
terminate, and no Shares and/or cash shall be delivered in respect of such
Award, if at any time prior to the Determination Date your employment with the
Company terminates for any reason, or you are otherwise no longer actively
employed by the Company.

(b) Unless the Committee determines otherwise, and except as provided in
Section 3, your rights in respect of your outstanding Award (whether or not
vested) shall immediately terminate, and no Shares and/or cash shall be
delivered in respect of such Award, if at any time prior to the Delivery Date:

(i) you attempt to have any dispute under this Agreement or the Plan resolved in
any manner that is not provided for by Section 14;

(ii) any event that constitutes Cause has occurred;

 

-3-



--------------------------------------------------------------------------------

(iii) you in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Company and any such
Client or (C) Solicit any person who is an employee of the Company to resign
from the Company or to apply for or accept employment with any Competitive
Enterprise; or

(iv) you fail to certify to Allied World, in accordance with procedures
established by the Committee with respect to the Delivery Date that you have
complied, or the Committee determines that you have failed as of the Delivery
Date to comply, with all of the terms and conditions of this Agreement. By
accepting the delivery of Shares and/or cash under this Agreement, you shall be
deemed to have represented and certified at such time that you have complied
with all the terms and conditions of this Agreement.

(c) Unless the Committee determines otherwise, if on the Delivery Date in
respect of your outstanding Award, Shares and/or cash with respect to such
outstanding Award would be deliverable under the terms and conditions of this
Agreement, except that you have not complied with the conditions or your
obligations under Section 4(b)(iv), all of your rights with respect to your
outstanding Award shall terminate without delivery of Shares or payment of cash
with respect thereto. In addition, except as otherwise required by law or with
the express prior written consent of the Board, you shall keep the amount of
your Award strictly confidential and you expressly agree that any breach of this
Agreement to keep such information confidential may result in forfeiture of this
Award and/or immediate termination of your employment.

(d) Without limiting the application of Section 4(b) or Section 4(c), your
rights in respect of your outstanding Award that become vested solely by reason
of a Disability in accordance with Section 3(c) shall terminate immediately if,
following the termination of your employment with the Company by reason of
Disability prior to the Delivery Date, you (i) form, or acquire a 5% or greater
equity ownership, voting or profit participation interest in, any Competitive
Enterprise or (ii) associate in any capacity (including, but not limited to,
association as an officer, employee, partner, director, consultant, agent or
advisor) with any Competitive Enterprise, in which case no Shares and/or cash
otherwise deliverable with respect to the Delivery Date shall be delivered and,
to the extent that Shares and/or cash otherwise scheduled to be delivered on the
Delivery Date have already been delivered to you on an accelerated basis upon
your termination of employment due to Disability, the Company shall be entitled
to receive, and you shall be obligated to pay the Company immediately upon
demand therefor, the Fair Market Value of the Shares (determined as of the
Delivery Date) and the amount of cash (to the extent that cash was delivered to
you) delivered with respect to the Delivery Date without reduction for any
Shares and/or cash applied to satisfy withholding tax or other obligations in
respect of such Shares and/or cash.

(e) The settlement of this Award as set forth herein (including there being no
settlement of this Award based on a determination by the Committee that (i) the

 

-4-



--------------------------------------------------------------------------------

minimum Performance Period Percentage was not met or (ii) you failed to comply
with the terms and conditions of this Agreement) shall extinguish the Company’s
entire obligation hereunder in respect of this Award, and you shall not be
entitled to any further payment in respect thereof.

5. Repayment. If following the delivery of Shares and/or cash, the Committee
determines that all terms and conditions of this Agreement in respect of such
delivery were not satisfied, your rights in respect of this Award shall
terminate immediately and entirely, and the Company shall be entitled to
receive, and you shall be obligated to pay the Company immediately upon demand
therefor, the Fair Market Value of the Shares and the amount of cash, if any,
received by you with respect to your Award, without reduction for any Shares
and/or cash applied to satisfy withholding tax or other obligations in respect
of such Shares and/or cash.

6. Recoupment of this Award. (a) In the event you are subject to Section 16(a)
of the Exchange Act and engage in any act of fraud or intentional misconduct
that, in each case, contributes materially to any financial restatement of
Allied World, any previously vested and settled portion of this Award shall
immediately be terminated, and you shall be required to forfeit or remit to
Allied World the difference between any amount paid to you within the one-year
period preceding the financial restatement in respect of this Award and the
amount that would have been paid to you based on such financial restatement.

(b) You acknowledge and agree that the terms of this Section 6 may be amended or
modified by Allied World without your consent to the extent necessary to comply
with the requirements of applicable law, including Section 10D of the Exchange
Act.

7. Non-transferability. Except as otherwise may be provided by the Committee,
the limitations set forth in Section 9(c) of the Plan shall apply to this Award.
Any assignment in violation of the provisions of this Section 7 or Section 9(c)
of the Plan shall be null and void.

8. Withholding, Consent and Legends.

(a) The delivery of Shares and/or cash pursuant to Section 3 is conditioned on
your satisfaction of any applicable withholding taxes (in accordance with
Section 9(l) of the Plan). In the event that there is withholding tax liability
in connection with the vesting or settlement of this Award, you may satisfy, in
whole or in part, any withholding tax liability by having Allied World withhold
from the number of Shares and/or cash you would be entitled to receive upon
settlement of this Award an amount in cash or a number of Shares having a Fair
Market Value (which shall either have the meaning set forth in the Plan or shall
have such other meaning as determined by Allied World in accordance with
applicable withholding requirements) equal to such withholding tax liability.

 

-5-



--------------------------------------------------------------------------------

(b) Your rights in respect of your Award are conditioned on the receipt by the
Company or third-party stock plan administrator, as applicable, to the full
satisfaction of the Committee of any required consents that the Committee may
determine to be necessary or advisable (including, without limitation, your
consenting to deductions from your wages, or another arrangement satisfactory to
the Committee, to reimburse the Company for advances made on your behalf to
satisfy withholding and other tax obligations in connection with this Award).

(c) Allied World may affix to Certificates representing Shares issued pursuant
to this Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with Allied World). Allied World may advise the
transfer agent to place a stop transfer order against any legended Shares.

9. No Rights to Continued Employment. Nothing in this Agreement or the Plan
shall be construed as giving you any right to continued employment by the
Company or affect any right that the Company may have to terminate or alter the
terms and conditions of your employment.

10. Successors and Assigns of Allied World. The terms and conditions of this
Agreement shall be binding upon, and shall inure to the benefit of, Allied World
and its successor entities.

11. Committee Discretion. The Committee shall have full discretion with respect
to any actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.

12. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Agreement as permitted by the Plan, and the
Board may amend the Plan in any respect. Notwithstanding the foregoing and
except as otherwise provided for in Section 6(b), no such amendment shall
materially adversely affect your rights and obligations under this Agreement
without your consent, except that, solely with respect to an Award not intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, the Committee reserves the right to accelerate the delivery of the
Shares and in its discretion provide that such Shares may not be transferable
until the Delivery Date on which such Shares otherwise would have been delivered
(and that in respect of such Shares you remain subject to the repayment
obligations of Sections 5 and 6 in the circumstances under which the Shares
would not have been delivered pursuant to Section 4 or 6). Any amendment of this
Agreement shall be in writing signed by an authorized member of the Committee or
a person or persons designated by the Committee.

13. Adjustment. In the event of a recapitalization, stock split, extraordinary
dividend, rights offering, split-up or spin-off, or any other extraordinary
distribution, subsequent to the date of the Date of Grant, the Committee or the
Board shall make such equitable adjustments, designed to protect dilution or
enlargement of rights, as it may deem appropriate, in accordance with the Plan.

 

-6-



--------------------------------------------------------------------------------

14. Governing Law; Venue. THIS AWARD SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. IN CONSIDERATION OF YOUR
ACCEPTANCE OF THIS AWARD, YOU HEREBY EXPRESSLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF AND VENUE IN THE COURTS OF SWITZERLAND WITH RESPECT TO ANY SUIT
OR CLAIM INSTITUTED BY THE COMPANY OR YOU RELATING TO THIS AWARD.

15. Sections 409A and 457A. (a) It is intended that this Award shall be exempt
from Sections 409A and 457A of the Code pursuant to the “short-term deferral”
rule applicable to each such section, as set forth in the regulations or other
guidance published by the IRS thereunder.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Sections 409A and
457A of the Code) payable under this Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment.
Except as permitted under Sections 409A and 457A of the Code, any deferred
compensation (within the meaning of Sections 409A and 457A of the Code) payable
to you or for your benefit under this Agreement may not be reduced by, or offset
against, any amount owing by you to Allied World or any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A of the Code), (i) you shall be a specified employee (within the
meaning of Section 409A if the Code and using the identification methodology
selected by Allied World from time to time) and (ii) Allied World shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Sections 409A and 457A of the Code) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then Allied World shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.

(d) Notwithstanding any provision of this Agreement to the contrary, in light of
the uncertainty with respect to the proper application of Sections 409A and 457A
of the Code, Allied World reserves the right to make amendments to this
Agreement as Allied World deems necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A or 457A of the Code. In any case, you
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on you or for your account in connection with this
Agreement (including any taxes and penalties under Sections 409A and 457A of the
Code), and neither Allied World nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all of such
taxes or penalties.

16. Company. The term “Company” and “Allied World” as used in this Agreement
(including the attached Glossary of Terms) with reference to employment shall
include Allied World and its subsidiaries.

 

-7-



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. You and Allied World hereby acknowledge
and agree that signatures delivered by electronic means (including by facsimile,
“pdf” or through any third-party stock plan administrator ) shall be deemed
effective for all purposes.

18. Headings. The headings in this Agreement are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Allied World has caused this Agreement to be duly executed
and delivered as of the Date of Grant.

 

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG By:  

 

Name:   Title:  

Recipient:

Target Numbers for this Award:

         Target Share-Settled PCAs (the “Target Share-Settled PCAs”):

         Target Cash-Settled PCAs (the “Target Cash-Settled PCAs”):

Date of Grant:

Performance Goals:

BY SIGNING BELOW, YOU ACKNOWLEDGE RECEIPT OF THIS AWARD, THIS AGREEMENT AND THE
PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF THIS AWARD, AGREE TO BE BOUND
BY THE TERMS OF THIS AGREEMENT AND THE PLAN.

 

  By:        

 

  Name: [                                    ]  

 

  Street  

 

  City,                                 State                                Zip
Code  

 

  Social Security No./Local I.D. No

 

-9-



--------------------------------------------------------------------------------

Glossary of Terms

Solely for purposes of this Award, the following terms shall have the meanings
set forth below. Capitalized terms not defined in this Glossary of Terms shall
have the meanings as used or defined in the Agreement or the Plan.

“Board” means the Board of Directors of Allied World.

“Cash-Settled PCAs” means, with respect to the Performance Period, the number of
Shares equal to your Target Cash-Settled PCAs multiplied by the Performance
Period Percentage for such Performance Period.

“Certificate” means a share certificate (or other appropriate document or
evidence of ownership) representing Shares of Allied World.

“Client” means any client or prospective client of the Company or its
Subsidiaries to whom the Company or its Subsidiaries provided services, or for
whom the Company or its Subsidiaries transacted business, or whose identity
became known to you in connection with your relationship with or employment by
the Company.

“Competitive Enterprise” means a business enterprise that (i) engages in any
activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity, that, in either case, competes anywhere with any
activity in which the Company or its Subsidiaries is engaged. The activities
covered by the previous sentence include, without limitation, all insurance and
re-insurance, and insurance and reinsurance related activities, and asset
management located in Switzerland and abroad.

“Delivery Date” means the date as soon as reasonably practicable following the
Determination Date, but in no event later than March 15 of the calendar year
immediately following the Determination Date, on which Shares and/or cash are
delivered to you in settlement of the PCAs vesting on such Determination Date.

“Disability” means, in the absence of any employment agreement between you and
the Company otherwise defining Disability, any physical or mental disability or
infirmity that prevents the performance of your employment duties for a period
of (i) 90 consecutive days or (ii) 120 non-consecutive days during any 12 month
period. Any question as to the existence, extent or potentiality of your
Disability upon which you and the Company cannot agree shall be determined by a
qualified, independent physician selected by the Company and approved by you
(which approval shall not be unreasonably withheld). In the event there is an
employment agreement between you and the Company defining Disability,
“Disability” shall have the meaning provided in such agreement.

“Performance Goals” means, with respect to the Performance Period, the
Performance Criteria that are selected to measure the performance of the Company
over such Performance Period, as set forth on the signature page of the
Agreement, provided that, if this Award is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, such
Performance Goals shall be established in accordance with Section 6(g) of the
Plan.

 

-10-



--------------------------------------------------------------------------------

“Performance Period” means the three consecutive fiscal year period ending on
[    ].

“Performance Period Percentage” means, for the Performance Period, the
percentage that will determine the resulting number of Share-Settled PCAs and
Cash-Settled PCAs with respect to the Award based on the percentage achievement
of the Performance Goals, which shall be determined by the Committee in
accordance with Section 6(g) of the Plan and communicated to you.

“Share-Settled PCAs” means, with respect to the Performance Period, the number
of Shares equal to your Target Share-Settled PCAs multiplied by the Performance
Period Percentage for such Performance Period.

“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

 

-11-